Citation Nr: 1442470	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-40 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

2.  Whether new and material evidence has been received to reopen the claim for service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected type II diabetes mellitus.

3.  Whether new and material evidence has been received to reopen the claim for service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected type II diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected type II diabetes mellitus.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus or as due to exposure to herbicides.

8.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, including a period of service in the Republic of Vietnam from March 1967 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2014, the Veteran testified at the RO before the undersigned Veterans Law Judge.  A hearing of the transcript is of record.

The issues of entitlement to service connection for hypertension and peripheral neuropathy of the right and left upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2006 RO rating decision denied the claim for service connection for hypertension and peripheral neuropathy; no appeal was thereafter made by the Veteran.

2.  Evidence added to the record since the March 2006 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension and peripheral neuropathy of the right and left upper extremities and raises a reasonable possibility of substantiating the claims.

3.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicides (to include Agent Orange) during service.

4.  Competent and persuasive evidence of record establishes that erectile dysfunction first manifested in 1995 or 1996, prior to the onset of type II diabetes mellitus in December 2004; the erectile dysfunction disability has been manifested by loss of erectile power without penile deformity. 

5.  On June 20, 2014, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for diabetic retinopathy.


CONCLUSIONS OF LAW

1.  The RO's March 2006 rating decision that denied service connection for hypertension and peripheral neuropathy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the March 2006 RO rating decision to reopen the claims for service connection for hypertension and peripheral neuropathy of the right and left upper extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for establishing service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus or to include as due to exposure to herbicides, have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for diabetic retinopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran is service connected for type II diabetes mellitus associated with exposure to herbicides.  He had claimed entitlement to service connection for diabetic retinopathy secondary to his diabetes mellitus disability.  

During the June 20, 2014 hearing, the Veteran testified that he wished to withdraw the issue of entitlement to service connection for diabetic retinopathy from appeal because he did not have a current diagnosis of that disability. Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of service connection for diabetic retinopathy, secondary to service-connected diabetes mellitus.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

II. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-decisional July 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, including on a secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

In claims to reopen, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, the July 2008 letter also provided notice to the Veteran regarding his claim to reopen for service connection for hypertension and peripheral neuropathy.  The Board finds this notice fully complies with VA's duty to notify.  The Veteran was advised of the reasons why his claims were previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denial.  He was further advised of the types of evidence he needed to submit.  Finally, he was advised of what information and evidence was necessary to substantiate the underlying service connection claim.  The case was last adjudicated in July 2012.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment and personnel records, post service VA and private treatment records, lay statements, hearing testimony, and VA examination reports.  There is no indication of relevant, outstanding records that would support the Veteran's claims decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

In June 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the June 2014 hearing the undersigned Veterans Law Judge identified the issues on appeal and explained what information was required to substantiate the service connection claims.  Information was also obtained to clarify the Veteran's arguments.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

III.  Criteria & Analysis

A. Claims to Reopen

The Veteran seeks service connection for hypertension and peripheral neuropathy of the right and left upper extremities.  These claims were previously denied in a March 2006 rating decision. The Veteran did not appeal the decision.  Hence, the March 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Veteran attempted to reopen his claim for service connection for hypertension and peripheral neuropathy in June 2008.  The claim was denied in a December 2008 rating decision and he was notified of the decision the same month.  

The basis for the RO's March 2006 denial of hypertension, claimed as secondary to service-connected diabetes mellitus, was that there was no evidence of hypertension during service, that the hypertension preceded the Veteran's diabetes mellitus, and because VA examination findings revealed normal kidney function.  

The Board has compared the recently received medical and lay evidence with the evidence previously assembled and finds that it relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, namely the presence of abnormal renal function.  Here, new, private medical evidence from A. Velasco, M.D., dated in May 2014 includes an assessment of hypertensive chronic kidney disease.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The March 2006 rating decision also denied the claim for peripheral neuropathy secondary to service-connected diabetes mellitus.  The RO denied the claim for peripheral neuropathy on the basis that the medical evidence of record failed to show that peripheral neuropathy had been clinically diagnosed.  (Parenthetically, an August 2010 rating decision granted service connection for peripheral neuropathy of each lower extremity).  New and material evidence includes a March 2014 statement from L. Van, who indicates that the "patient's absence is physician advised due to illness or injury.  Patient is being treated for peripheral neuropathy of the hands...due to diabetes.  This certifies that he or she has been under our care for this problem."  Presuming that the newly submitted evidence is credible, Justus v. Principi, 3 Vet. App. 510 (1992), the Board finds that the standards under 3.156(a) have been met regarding peripheral neuropathy of the upper extremities and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

B. Service Connection Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

The Veteran's claim for service connection for erectile dysfunction was received in June 2008.  He claimed that it was secondary to his service-connected diabetes mellitus.  On his October 2005 formal application for VA service connection benefits for diabetes mellitus, he indicated that all of his diabetes began in October 2002.

In support of his claims, he submitted private medical records dated from December 2003 to September 2005 from T. Tulisiaki, M.D.  A December 2003 note indicates that the Veteran was a new patient.  He reported a past medical history that included arteriosclerotic heart disease status post stent in 2000.   In December 2004, he reported smoking one pack of cigarettes daily for 30 years; a complete blood count (CBC) was ordered.  In January 2005, he was diagnosed with type II diabetes mellitus and started on Glucophage.

On VA examination in January 2006, the Veteran reported that he had smoked two packs of cigarettes a day for 40 years and that he has had erectile dysfunction for approximately five years [since 2001].  On VA examination in November 2008, the Veteran disclosed that he had experienced erectile dysfunction for about seven years [since 2001].  Opinions regarding the etiology of his erectile dysfunction were not offered at either examination.

In his September 2010 substantive appeal, the Veteran now asserted that he had "type II diabetes as early as 1995 due to changes in my medical condition."

In correspondence received in August 2011, the Veteran's spouse noted that the Veteran had been exposed to Agent Orange and was diagnosed with diabetes mellitus and erectile dysfunction.  She indicated that she and the Veteran had not been intimate since 1995.

The Veteran was afforded an additional VA examination in May 2012.  He reported a 1995 onset of erectile dysfunction.  He declined a physical examination and reported normal anatomy with no penile deformity or abnormality.  The examiner opined that it was less likely than not that the Veteran's erectile dysfunction was caused by his diabetes mellitus.  In support of his conclusion, the examiner emphasized that Veteran's erectile dysfunction diagnosis preceded his diabetes by nine years.

In August 2013 correspondence, the Veteran again indicated that his erectile dysfunction began in 1995 and believed that it was caused by his exposure to Agent Orange.

In June 2014, the Veteran testified and his representative argued on his behalf that he understood that he was clinically diagnosed with diabetes mellitus in 2003, but that he had symptoms such as sweating, dizziness, and fatigue earlier.  The Veteran recalled that his father passed away in 1995 and in 1996 he "started becoming affected and...also went through with the erectile dysfunction."  He added that he knew he "had sugar diabetes before [he] was ever told [he] had it" because he would get dizzy and sweaty and later discovered that orange juice or a candy bar would help.

The Board has reviewed the medical and lay evidence of record and finds that service connection for erectile dysfunction, to include as secondary to diabetes mellitus, is not warranted.

Considering the claim for service connection for erectile dysfunction on a direct basis, the Board observes that service treatment records are silent for complaints or findings pertinent to erectile dysfunction, and clinical evaluation of the genitourinary system was reported as normal on separation examination in May 1968.  In addition, the Veteran does not contend that his erectile dysfunction began in service.  Rather, he has consistently reported that it began around 1995 or 1996, many years after separation from service.

Regarding the August 2013 assertion that his erectile dysfunction was due to his exposure to herbicides, including Agent Orange, the Board finds that service connection is not warranted on this basis.  The Veteran is presumed to have been exposure to herbicides as a result of his verified service in the Republic of Vietnam from March 1967 to March 1968.  38 C.F.R. § 3.307(a).  However, erectile dysfunction is not included among the list of enumerated diseases associated with exposure to certain herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002); see also 75 Fed. Reg. 81332 (2010).

Service connection for erectile dysfunction as secondary to service-connected diabetes mellitus also is not warranted.  The Board notes that the only medical evidence to address the etiology of the Veteran's erectile dysfunction was that of the May 2012 VA examiner.  The Board finds that this medical opinion is persuasive and probative evidence against the Veteran's claim because the conclusion that erectile dysfunction was not related to his diabetes mellitus is supported by a medical rationale and is consistent with the Veteran's service treatment records and post-service treatment records, and with his lay statements regarding the onset of his disability, which he consistently reported as 1995 or later.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Board acknowledges the Veteran's suggestion in September 2010 and during the June 2014 hearing that he had type II diabetes mellitus as early as 1995 based on his experience with symptoms such as sweating, dizziness, and fatigue; and therefore, his implication that his diabetes could have caused his erectile dysfunction.  The Board also acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, he is not competent to provide a medical diagnosis regarding diabetes mellitus, particularly on the basis of vague symptoms common to many diseases or illnesses such as fatigue; such matters require medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions regarding the onset of his diabetes mellitus.

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to the reported onset of diabetes mellitus, the Board also finds that the Veteran's statements are not credible because they are internally inconsistent and unsupported by existing medical evidence.  Here, he asserted in his 2005 claim that his diabetes began in October 2002, but on VA examination in January 2006 and November 2008 he stated that his diabetes began in 1996.  Similarly, when he established care with Dr. Tulisiak in December 2003, he provided a medical history and communicated his current complaints, but did not mention diabetes mellitus or symptoms of diabetes such as excessive thirst or frequent urination.  Finally, after a complete blood count (CBC) was ordered in December 2004, Dr. Tulisiak notified the Veteran during a January 2005 visit that he was diagnosed with type II diabetes mellitus and started him on Glucophage; the Veteran denied symptoms of increased thirst or urination.

Accordingly, the Board finds that the December 2003 private treatment record tends to contradict the assertion that the Veteran had undiagnosed diabetes mellitus prior to December 2004.  Moreover, the Board finds it reasonable to infer that he did not experience symptoms of diabetes mellitus as early as 1995 because as of December 2004 when his blood was drawn for a CBC, he denied symptoms associated with diabetes mellitus such as increased thirst and urination, and his reported symptoms of sweating, dizziness, and fatigue could have been due to any number of illnesses or disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active service, can be considered as evidence against a claim).

In summary, the Board finds that the most probative and persuasive evidence of record establishes that the Veteran's type II diabetes mellitus was diagnosed in January 2005 based on the CBC taken in December 2004.  Moreover, because the Veteran's erectile dysfunction manifested approximately 10 years earlier than his diabetes, the Board finds that the opinion of the May 2012 VA examiner is supported by the record and persuasive evidence against the claim that diabetes caused the Veteran's erectile dysfunction.

Finally, the Board acknowledges that the May 2012 examiner did not render an opinion as to whether the Veteran's diabetes mellitus disability aggravates his erectile dysfunction.  However, the Board finds that the omission is harmless because the evidence of record still would not support a separate compensable rating for erectile dysfunction.  Diagnostic Code 7522 provides a 20 percent rating for penis deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Here, the Veteran has loss of erectile power, but no penile deformity.  Therefore, if, for the sake of argument, the Veteran's diabetes mellitus caused or aggravated his erectile dysfunction, a compensable disability rating still would not be warranted without evidence that the Veteran had loss of erectile power and penile deformity.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for hypertension; to this limited extent, the appeal is allowed.

New and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the right upper extremity; to this limited extent, the appeal is allowed.

New and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the left upper extremity; to this limited extent, the appeal is allowed.

The appeal as to the issue of service connection for diabetic retinopathy is dismissed.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

The Board has reviewed the evidence of record and finds that additional development is required before deciding the secondary service connection claims for hypertension and for peripheral neuropathy of the right and left upper extremities.  

Regarding hypertension, the claim has been denied because his hypertension disability was shown to precede the diagnosis of his diabetes mellitus disability and because he was not shown to have renal dysfunction on VA examinations.  In June 2014, the Veteran submitted a May 2014 treatment record authored by A. Velasco, M.D., which appears to document kidney disease.  Similarly, the claim for peripheral neuropathy of the right and left upper extremities was previously denied because the Veteran did not have a clinical diagnosis of peripheral neuropathy of either upper extremity.  A March 2014 note from L. Van indicates that the Veteran is being treated for peripheral neuropathy of his hands due to his diabetes.  Accordingly, a VA examination is required to determine whether the Veteran's diabetes mellitus has now aggravated his claimed hypertension disability and caused or aggravated a peripheral neuropathy disability of the right or left upper extremity.

Prior to arranging for an additional VA examination, the AOJ should ask the Veteran to submit all treatment records from L. Van at "CFPP - Deltona" and from A. Velasco, M.D. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide all records pertinent to evaluation and treatment for type II diabetes mellitus, hypertension, and peripheral neuropathy of the right and left upper extremities, to include from L. Van at "CFPP - Deltona" and from A. Velasco, M.D. or to provide the necessary releases for VA to obtain those private treatment records on his behalf.  All requests and responses for such records should be documented, and all records received must be associated with the claims file.  If any identified records cannot be obtained after reasonable efforts, notify the Veteran of the attempts and allow an opportunity to provide the missing records.

2.  After the above development has been completed to the extent possible, schedule the appropriate VA examination(s) to determine the nature and etiology of the Veteran's hypertension and claimed peripheral neuropathy of the right and left upper extremities.  The entire claims file and a copy of this remand (including access to all records in electronic form) must be made available for review, and such review should be noted in the examination report(s).  All necessary tests and studies should be conducted.  Following a review of the claims file and physical examination, the examiner(s) should respond to the following questions regarding hypertension and for any peripheral neuropathy of the upper extremities found on examination: 

a) Indicate whether it is at least as likely as not (a 50 percent or greater probability) that any hypertension or upper extremity peripheral neuropathy disability began in service or is otherwise medically related to military service.

b) If hypertension or an upper extremity peripheral neuropathy disability found on examination did not begin in service or is otherwise not medically related to military service, indicate whether such disability is at least as likely as not (a 50 percent or greater probability) caused by the Veteran's service-connected type II diabetes mellitus.  If not caused by type II diabetes mellitus, then the examiner should opine whether any diagnosed hypertension or upper extremity peripheral neuropathy disability is permanently worsened beyond normal progression (aggravated) by the service-connected type II diabetes mellitus.  If the examiner finds any such disability aggravated by the type II diabetes mellitus, he/she should attempt to quantify the degree of aggravation.

A complete rationale for all conclusions must be included in the report provided.  (Any medical record reviewed and relied on by the examiner must be included in the claims folder).  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  The AOJ must ensure that the medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completion of the above actions and any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  If the benefits sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


